Exhibit 10.1




EXECUTION VERSION
        
FIRST AMENDMENT
This FIRST AMENDMENT, dated as of February 19, 2020 (this “Agreement”), to the
THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 31, 2018, (as
amended from time to time prior to the date hereof, the “Existing Credit
Agreement”), among SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a Delaware
corporation (the “Borrower”), the Subsidiaries of the Borrower party hereto, the
lenders party thereto and CITIBANK, N.A., as Administrative Agent and Collateral
Agent (the “Administrative Agent”) (capitalized terms used but not defined
herein have the meaning provided in the Existing Credit Agreement). CITIBANK,
N.A., and additional banks as to be agreed will be appointed to act as joint
lead arrangers and joint bookrunners in connection with this Agreement (in such
capacities, the “Arrangers”) and additional banks as to be agreed will be
appointed to act as co-managers in connection with this Agreement (in such
capacities, the “Co-Managers”).
W I T N E S S E T H
WHEREAS, pursuant to the Existing Credit Agreement, the Revolving Credit Lenders
(as defined below) have extended credit to the Borrower in the form of Revolving
Credit Commitments and Revolving Credit Advances on the terms and subject to the
conditions set forth therein;
WHEREAS, pursuant to the Existing Credit Agreement, the Term Advance Lenders (as
defined below) have made Term Advances and/or Tranche B Loans to the Borrower on
the terms and subject to the conditions set forth therein;
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended (as so amended, the “Amended Credit Agreement”) to provide for:
(a)
modification of certain definitions and provisions relating to limited
conditionality regarding the Olympus Acquisition and future Permitted
Acquisitions; and

(b)
modification of Section 5.03(k)(vii) regarding the Olympus Acquisition and
future Permitted Acquisitions.

WHEREAS, each lender holding Revolving Credit Commitments (each, a “Revolving
Credit Lender”) that executes and delivers a signature page to this Agreement at
or prior to 12:00 p.m., New York City time, on February 19, 2020 (the “Signing
Date and Time”) will, in each case, have agreed to the terms of this Agreement
upon the effectiveness of this Agreement on the First Amendment Effective Date;
and
WHEREAS, each lender holding Term Advances and/or Tranche B Loans (each, a “Term
Advance Lender”) that executes and delivers a signature page to this Agreement
at or prior to the Signing Date and Time will, in each case, have agreed to the
terms of this Agreement upon the effectiveness of this Agreement on the First
Amendment Effective Date.
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.Amendment of the Existing Credit Agreement. Effective as of the First
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:
(a)The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Existing Credit Agreement:
““First Amendment Effective Date” means February 19, 2020.”



--------------------------------------------------------------------------------



““Limited Condition Acquisition” means any Permitted Acquisition which the
Borrower or any of its Subsidiaries is contractually committed to consummate
upon the satisfaction of certain conditions other than the availability of, or
the obtaining of, third party financing.”
““Olympus Acquisition” shall mean the acquisition by the Borrower of certain
assets of Unisys Corporation pursuant to the Asset Purchase Agreement, dated as
of February 5, 2020 by and between Unisys Corporation and Borrower.”
(b)The following definition in Section 1.01 of the Existing Credit Agreement are
hereby amended and restated in their entirety as follows:
““Permitted Acquisition”” has the meaning specified in Section 5.03(j)(vi);
provided that, for the avoidance of doubt, the Engility Acquisition and the
Olympus Acquisition shall each be a Permitted Acquisition hereunder.
(c)The definition of “EBITDA” in Section 1.01 of the Existing Credit Agreement
is hereby amended by amending and restating clauses (a), (e) and (h) therein in
their entirety as follows:
“(a) Interest Expense of, and purchase discount fees in respect of any
Receivables Facility incurred by, such Person and its Consolidated Subsidiaries
for that period”
“(e) any losses attributable to the sale of assets outside the Ordinary Course
of Business and any loss on the sale of accounts receivable pursuant to a
Receivables Facility”
“(h) one-time costs and expenses related to any Permitted Acquisition and any
other transactions in connection therewith, including any reorganization
expenses (in each case whether or not consummated).”
(d)The definition of “Excess Cash Flow” in Section 1.01 of the Existing Credit
Agreement is hereby amended by adding the following clause (x) in the
appropriate numerical order as follows:
“ and (x) any purchase discount fees or loss on the sale of accounts receivable
incurred pursuant to a Receivables Facility.”
(e)Section 1.07 is hereby amended by adding the below clause (e) to the end
thereof:
“(e) If the Borrower or one of its Subsidiaries is entering into a Limited
Condition Acquisition, any subsequent calculation of any ratio or basket with
respect to the incurrence of Indebtedness or Liens, or the making of Restricted
Payments, mergers, Dispositions, Investments, the prepayment, redemption,
purchase, defeasance or other satisfaction of Junior Financing, on or following
the relevant date of determination and prior to the earlier of the date on which
such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated except (solely in the case of any ratio or basket with respect to
the making of Restricted Payments or the prepayment, redemption, purchase,
defeasance or other satisfaction of Junior Financing) to the extent such
calculation on a pro forma basis would result in a lower ratio or increased
basket availability (as applicable) than if calculated without giving effect to
such Limited Condition Acquisition and the other transactions in connection
therewith.”
(f)Section 5.03(a)(viii) is hereby amended and restated in its entirety to read
as follows:
“(viii)     Liens on accounts receivable and related assets incurred in
connection with a Receivables Facility in an amount outstanding at any time not
to exceed the greater of (x) $300,000,000 and (y) 6.5% of Total Assets;”



--------------------------------------------------------------------------------



(g)Section 5.03(k)(vii) is hereby amended and restated in its entirety to read
as follows:
“(vii)    unsecured Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate amount not to exceed the greater of (x) $100,000,000 and (y) such
other amount, so long as after giving pro forma effect to the incurrence of such
Indebtedness (and the use of proceeds therefrom) and the pro forma adjustments
described in Section 1.07, the Leverage Ratio is equal to or less than 4.50 to
1.00; provided that, if the proceeds of such unsecured Indebtedness are being
used to finance, in whole or in part, a Permitted Acquisition then the Leverage
Ratio set forth in clause (y) above must only be satisfied at the time the
acquisition agreement for such Permitted Acquisition is entered into and if the
proceeds of such unsecured Indebtedness are being used to finance, in whole or
in part, the Olympus Acquisition then the Leverage Ratio set forth in clause (y)
above must only be satisfied on the First Amendment Effective Date; provided
further that (a) the terms of such Indebtedness are not, when taken as a whole,
materially more favorable to the lenders providing such Indebtedness than those
applicable to the Facilities or are otherwise on current market terms for such
type of Indebtedness, as determined by the Borrower, (b) the final maturity date
of such Indebtedness shall be no earlier than 181 days after the final maturity
date of any of the Facilities outstanding at the time of incurrence of such
Indebtedness, (c) the aggregate amount of principal payments required to be made
on such Indebtedness prior to the date that is 181 days after the final maturity
date of any of the Facilities outstanding at the time of incurrence of such
Indebtedness shall not exceed 10% of the original principal amount of such
Indebtedness, (d) on a pro forma basis after giving effect to the incurrence of
such Indebtedness (and the use of proceeds therefrom), no Event of Default shall
have occurred and be continuing or would result therefrom, in the case of a
Permitted Acquisition, at the time the acquisition agreement for such Permitted
Acquisition is entered into and in the case of the Olympus Acquisition, on the
First Amendment Effective Date and (e) the aggregate amount of all such
Indebtedness incurred by Subsidiaries of the Borrower that are not Loan Parties
shall not exceed the greater of (x) $100,000,000 and (y) 2.5% of Total Assets;
provided further that the foregoing requirements of clause (b) shall not apply
to the extent such Indebtedness constitutes a customary bridge facility, so long
as the long-term Indebtedness into which any such customary bridge facility is
to be converted or exchanged satisfies the requirements of clause (b) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges as determined by the Borrower;
(h)Section 5.03(k)(xii) is hereby amended and restated in its entirety to read
as follows:
“(xii)     Indebtedness in respect of a Receivables Facility in an amount
outstanding at any time not to exceed the greater of (x) $300,000,000 and
(y) 6.5% of Total Assets;”
(i)Section 5.03(n)(x) is hereby amended and restated in its entirety to read as
follows:
“(x)     any Disposition or discounts of accounts receivable, or participations
therein, and related assets in connection with any Receivables Facility in an
amount outstanding at any time not to exceed the greater of (x) $300,000,000 and
(y) 6.5% of Total Assets;”
(j)Article IX is hereby amended by inserting a new Section 9.22 as follows:
“Section 9.22.    Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or



--------------------------------------------------------------------------------



under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 9.22, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
SECTION 2.Conditions to Effectiveness of Agreement. The amendment of the
Existing Credit Agreement and associated provisions set forth herein shall
become effective as of the first date on which the following occur or have been
waived in accordance with Section 9.01 of the Existing Credit Agreement (the
“First Amendment Effective Date”):
(a)The Administrative Agent shall have received duly executed counterparts of
this Agreement from (A) the Loan Parties, (B) Lenders constituting the Required
Lenders and (C) the Administrative Agent.
(b)The representations and warranties made in this Agreement shall be true and
correct in all material respects.
The Administrative Agent shall notify the Borrower, the Revolving Credit
Lenders, the Term Advance Lenders and the Tranche B Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding absent
manifest error.
For purposes of determining compliance with the conditions specified above, each
Lender party to this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to
such Person unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Person prior to the First Amendment Effective Date specifying
its objection thereto.



--------------------------------------------------------------------------------



SECTION 3.Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender on the First Amendment
Effective Date that:
(a)This Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the First Amendment Effective Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct, or true and
correct in all material respects, as applicable, on and as of such earlier date,
and except that the representations and warranties contained in Section 4.01(e)
of the Existing Credit Agreement will be deemed to refer to the most recent
annual and quarterly financial statements that have been delivered pursuant to
Section 5.01(i) of the Existing Credit Agreement.
(c)No Default or Event of Default has occurred and is continuing or would result
from the transactions provided for in this Agreement.
SECTION 4.Effects on Loan Documents; No Novation. (a) Except as expressly set
forth herein, this Agreement shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Credit Agreement, the Amended Credit Agreement or any other Loan
Document, all of which shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents. Nothing herein
shall be deemed to entitle the Borrower or any other Loan Party to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Loan Document in similar or different circumstances.
(c) On and after the First Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the “Credit Agreement”,
“thereunder”, “thereof”, “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Amended Credit Agreement. The
Borrower and the other parties hereto acknowledge and agree that this Agreement
shall constitute a Loan Document for all purposes of the Existing Credit
Agreement, the Amended Credit Agreement and the other Loan Documents.
(d) Neither this Agreement nor the effectiveness of the Amended Credit Agreement
shall extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or discharge or release the Lien or priority of any
Security and Guarantee Document or any other security therefor or any guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Existing Credit Agreement or
the Security and Guarantee Documents or instruments guaranteeing or securing the
same, which shall remain in full force and effect, except as may be expressly
modified hereby. Nothing expressed or implied in this Agreement, the Amended
Credit Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of any Loan Party under any Loan
Document from any of its obligations and liabilities thereunder.
SECTION 5.Further Assurances. The Borrower agrees to take any further action
that is reasonably requested by Administrative Agent to effect the purposes of
this Agreement and the transactions contemplated hereby.
SECTION 6.APPLICABLE LAW, JURISDICTION, WAIVER OF JURY TRIAL. THE PROVISIONS OF
SECTIONS 9.09, 9.12 AND 9.17 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.



--------------------------------------------------------------------------------



SECTION 7.Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or email shall
be effective as delivery of a manually executed counterpart of this Agreement.
SECTION 8.Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 9.02 of the Amended Credit Agreement.
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.


SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
By:
/s/ Patrick J. McGee
 
Name:Patrick J. McGee
 
Title: Treasurer







SAIC INTERNATIONAL HOLDINGS, INC.
By:
/s/ Patrick J. McGee
 
Name:Patrick J. McGee
 
Title: Treasurer







SAIC GEMINI HUNTSVILLE, LLC
By:
/s/ Patrick J. McGee
 
Name:Patrick J. McGee
 
Title: Treasurer







ODYSSEY DRIVE I, LTD. A CALIFORNIA LIMITED PARTNERSHIP
By:
/s/ Patrick J. McGee
 
Name:Patrick J. McGee
 
Title: Treasurer








--------------------------------------------------------------------------------













ENGILITY HOLDINGS, LLC
By:
/s/ Patrick J. McGee


 
Name:Patrick J. McGee
 
Title: Treasurer







ENGILITY SERVICES, LLC
By:
/s/ Patrick J. McGee


 
Name:Patrick J. McGee
 
Title: Treasurer







ENGILITY LLC
By:
/s/ Patrick J. McGee


 
Name:Patrick J. McGee
 
Title: Treasurer







ATAC SERVICES, LLC
By:
/s/ Patrick J. McGee


 
Name:Patrick J. McGee
 
Title: Treasurer









TASC SERVICES CORPORATION
By:
/s/ Patrick J. McGee


 
Name:Patrick J. McGee
 
Title: Treasurer



        







--------------------------------------------------------------------------------







CITIBANK, N.A., as the Administrative Agent, the Collateral Agent, as a
Revolving Credit Lender, and as a Term Advance Lender


By:
/s/ Tom Cole
 
Name:Tom Cole
 
Title: Managing Director




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Revolving Credit Lender and as a Term Advance Lender


By:
/s/ Thor O'Connell
 
Name:Thor O’Connell
 
Title: Vice President




--------------------------------------------------------------------------------







MUFG BANK, LTD., as a Revolving Credit Lender and as a Term Advance Lender
By:
/s/ Dominic Yung
 
Name:Dominic Yung
 
Title: Director




--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender and as a Term
Advance Lender
By:
/s/ Eric H. Williams
 
Name:Eric H. Williams
 
Title: Senior Vice President




--------------------------------------------------------------------------------







TRUIST BANK, AS SUCCESSOR BY MERGER TO SUNTRUST BANK, as a Revolving Credit
Lender and as a Term Advance Lender
By:
/s/ Thomas Parrott
 
Name:Thomas Parrott
 
Title: Managing Director




--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Revolving Credit Lender and as a Term
Advance Lender


By:
/s/ Lukas Coleman
 
Name:Lukas Coleman
 
Title: Vice President






--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender and as a
Term Advance Lender
By:
/s/ Sarah Offutt
 
Name:Sarah Offutt
 
Title: Vice President




--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION as a Revolving Credit Lender and as a Term
Advance Lender


By:
/s/ Joshua Dearmon
 
Name:Joshua Dearmon
 
Title: Senior Vice President




--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Revolving Credit Lender and as a Term Advance
Lender


By:
/s/ Anthony Galea
 
Name:Anthony Galea
 
Title: Executive Director




--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATAION, as a Revolving Credit Lender and as a Term
Advance Lender


By:
/s/ Michael Maguire
 
Name:Michael Maguire
 
Title: Managing Director








--------------------------------------------------------------------------------





TD BANK, as a Revolving Credit Lender and as a Term Advance Lender


By:
/s/ Emily Chott
 
Name:Emily Chott
 
Title: Senior Vice President
























